DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used designate a wire (Paragraph 92) and Balloon (Paragraphs 46, 108-110). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there are two figures in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
The drawings are objected to because there are two 30s in Figure 7 (appears to be the connecting tube and fixing member for the Pulmonary Artery).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 42-63 acts as a legend for the Figures but is missing 10 and 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a fixing member for the pulmonary artery” first introduced in Claim 1, “a fixing member for the inferior vena cava” first introduced in Claim 1, “a blocking part” first introduced in Claim 1, “a plurality of fixtures for the pulmonary artery” first introduced in Claim 3, and “a plurality of fixtures for the inferior vena cava” first introduced in Claim 3. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 13 (and all dependent Claims 2-13 by virtue of being dependent Claims) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 mentions “installed in the pulmonary artery”, “installed in the inferior vena cava”, and “the tricuspid valve” positively claiming parts of the human body. Amending the Claim to include functional language such as “configured to [be]” would overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (U. S. Publication 2013/0338763) hereinafter Rowe.
Regarding Claim 1, Rowe discloses (see Paragraphs 61, 129, 133, and Figures 49, 51A, and 51B) a device (all items in Figure 49) for performing tricuspid regurgitation operation, the device comprising: a fixing member for the pulmonary artery (420 and/or 24; Paragraph 61 states “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”; additionally, this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the applicant’s specification for performing the specified function includes a cylindrical body and plurality of fixtures made of metal wire and composed in a self-expandable shape [see Applicant Specification Paragraphs 71, 73, and 74]; Rowe discloses a cylindrical body self-expanding wire in Paragraph 68, which is the same or equivalent to the applicant’s disclosed structure, therefore Rowe discloses a component as claimed) installed in the pulmonary artery (420 is capable of being in any artery); a fixing member for the inferior vena cava (422 or and/or 24; Paragraph 61 states “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the applicant’s specification for performing the specified function includes a cylindrical body and plurality of fixtures made of metal wire and composed in a self-expandable shape [see Applicant Specification Paragraphs 72, 73, 
Regarding Claim 3, Rowe further discloses (see Paragraph 61, Figures 2C, and 44) the fixing member (24) for the pulmonary artery comprises at a lower part (lower portion of 24) thereof: a fixing member body (connection of 26 and 28; see Figure 2C) for the pulmonary artery; and a plurality of fixtures (28; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the applicant’s specification for performing the specified function includes a plurality of fixtures made of metal wire and composed in a self-expandable shape [see Applicant Specification Paragraph 73]; Rowe discloses a self-expanding wire in Paragraph 68, which is the same or equivalent to the applicant’s disclosed structure, therefore Rowe discloses a component as claimed) for the pulmonary artery radially coupled to the fixing member body for the pulmonary artery (see Figure 2C), and the fixing member for the inferior vena cava comprises at a lower part (lower portion of 24) thereof: a fixing member body (connection of 26 and 28) for the inferior vena cava; and a plurality of fixtures (28; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the applicant’s 
Regarding Claim 4, Rowe further discloses (see Figure 2A) the fixing member body (where 28 and 26 connect) for the pulmonary artery or the fixing member body for the inferior vena cava is configured in a cylindrical shape (see Figure 2A) having a hole (central gap between 28) in a central axis thereof and coupled to the connecting tube (26).
Regarding Claim 5, Rowe further discloses (see Paragraphs 49, 61, 127, and Figure 47B) the fixing member body (404 and/or 24; Paragraph 61 states “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”) for the inferior vena cava comprises a protruding hook (variety of hooks; see Paragraph 127 and Figure 47B) for the inferior vena cava, the protruding hook being coupled to a lower surface of the fixing member body for the inferior vena cava (capable of could be replaced with the stent of Paragraph 49; see Paragraph 61) and capable of being hooked by using a hook inserted from outside (functional, hooks can easily be hooks by another hook).
Regarding Claim 6, Rowe further discloses (see Figures 2A-2C and 41) the fixing member body (ring-like portion between 28 and 26) for the pulmonary artery or the fixing member body (ring-like portion between 28 and 26) for the inferior vena cava is 
Regarding Claim 7, Rowe further discloses (see Figure 2B and 2C) the fixing member (24) for the pulmonary artery comprises: a fixture for the pulmonary artery formed of a wire (28; barbs made of nitinol, commonly a wire) having a ribbon shape (Figure 2C); and a fixing member body (ring shape body between 28 and 26 in Figure 2B) for the pulmonary artery coupled to one end of the fixture for the pulmonary artery, and the fixing member (24) for the inferior vena cava comprises: a fixture for the inferior vena cava formed of the wire (28; barbs made of nitinol, commonly a wire and shown as a wire in Figures 2A-2C) having the ribbon shape (Figure 2C); and a fixing member body (ring shape body between 28 and 26 in Figure 2B) for the inferior vena cava coupled to one end of the fixture for the inferior vena cava.
Regarding Claim 8, Rowe further discloses (see Figure 2A) the fixing member body (where 28 and 26 connect) for the pulmonary artery or the fixing member body for the inferior vena cava is configured in a cylindrical shape (see Figure 2A) having a hole 
 Regarding Claim 9, Rowe further discloses (see Figures 2A-2C and 41) the fixing member body (circular/ring shape body between 28 and 26 in Figure 2C) for the pulmonary artery or the fixing member body for the inferior vena cava is configured in a ring shape (has a circumference with an opening; see Figures 2A-2C), and the fixing member for the pulmonary artery or the fixing member for the inferior vena cava comprises a fixing-member-connecting wire (342 from Figure 44; see Paragraph 61 for interchangeability) having a first end thereof coupled to the fixing member body for the pulmonary artery and inserted into the connecting tube, and having a second end thereof coupled to the fixing member body for the inferior vena cava (see Figure 41).
Regarding Claim 10, Rowe further discloses (see Paragraphs 82, 83, Figures 6A, and 6B) the blocking part (34 and/or any other blocking part disclosed; Paragraph 61 states “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”) comprises: a supporting wire (any one of the plurality of wires of 56) having both ends thereof coupled to the connecting tube (26); and a blocking membrane (52, see Figure 6A) having one side (54 or 58) thereof fixed to the connecting tube and supported by the supporting wire (56; see Figure 6A and 6B).
Regarding Claim 11, Rowe further discloses (see Paragraphs 100, 121, 132, and Figure 22A) the blocking part (198) is a blocking balloon in a balloon shape (see Paragraph 100 and Figure 22A) capable of expanding or contracting (shape memory balloon; see Paragraph 08), and the blocking part further comprises: a balloon tube 
Regarding Claim 13, Rowe further discloses (see Paragraph 68 and Figures 2A-2C) a sheath tube (22) formed with a lumen (lumen for 26) into which the device for performing tricuspid regurgitation operation may be inserted to move into a patient's body (heart for example, see Figures 2A-2C).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (U. S. Publication 2013/0338763) in view of Zimmerman (U. S. Publication 2016/0228246).
Regarding Claim 2, Rowe discloses the invention substantially as stated above. Rowe further discloses (see Paragraph 65) that the system is used with a guidewire.  
However, Rowe does not disclose the connecting tube is provided with a guidewire-guiding lumen formed therein to be movable along a guidewire.
Zimmerman teaches (see Abstract, Paragraph 3, 42, 43, 7, Figures 4, and 4B) a device for reducing regurgitation through a tricuspid valve with guidewire-guiding lumen to be movable along a guidewire in the same field of endeavor for the purpose of positioning the coapting element (see Paragraph 42 and 43).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Rowe’s device with a guidewire lumen and guidewire as taught by Zimmerman in order to aid in the placement of the coapting element. 
Regarding Claim 12, Rowe further discloses (see Paragraphs 81, 93, and Figure 6B) the blocking part comprises: a ring-shaped wire (142; see Paragraph 93) installed to make the connecting tube to be passed through thereof and having a central axis thereof with respect to the connecting tube (see Figure 50A-50C); and a blocking membrane (52; see Paragraph 81 and Figure 6B) connecting the connecting tube and the ring-shaped wire to each other.
However, Rowe does not disclose a ring-shaped wire obliquely formed with respect to the connecting tube.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Rowe’s device with an obliquely/off-set coaptation element as taught by Zimmerman in order to reduce deformation and strain on the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khalil et al. (U. S. Publication 2013/0325110) teaches a device for reducing regurgitation with two fixing members, a connecting tube, and a blocking part.
Chau et al. (U. S. Publication 2011/0112632) teaches a device for reducing regurgitation with two fixing members, a connecting tube, and a blocking part.
Carr et al. (U.S. Publication 2011/0257677) teaches an implantable vena cava filter with a fixing member and a plurality of fixture radially coupled to the fixing member body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771